MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 September 1, 2011 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust IX (the “Trust”) (File Nos. 2-50409 and 811-2464) on Behalf of MFS® Bond Fund, MFS® Limited Maturity Fund, MFS® Municipal Limited Maturity Fund and MFS® Research Bond Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statements of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 76 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on August 25, 2011. Please call the undersigned at (617) 954-4340 or Jennifer Moore at (617) 954-5923 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President and Senior Counsel SAP/bjn enclosure
